                Case 5:18-cv-01125-SP Document 111-10 Filed 11/12/19 Page 1 of 4 Page ID #:2566



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       [PROPOSED] ORDER GRANTING
                           VLADIMIR CORTEZ DIAZ; JOSUE                 DEFENDANTS DIAZ AND
                      13   MATEO LEMUS CAMPOS;                         CAMPOS’ MOTION FOR
                           MARVIN JOSUE GRANDE                         SUMMARY JUDGMENT OR, IN
                      14   RODRIGUEZ; ALEXANDER                        THE ALTERNATIVE, PARTIAL
                           ANTONIO BURGOS MEJIA; LUIS                  SUMMARY JUDGMENT
                      15   PEÑA GARCIA; JULIO CESAR
                           BARAHONA CORNEJO, as
                      16   individuals,
                                                                       Mag. Judge: Honorable Sheri Pym
                      17                           Plaintiffs,
                      18   v.
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DURAN, sued in her
                      21   individual capacity; GEO
                           LIEUTENANT DIAZ, sued in her
                      22   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      23   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      24   UNITED STATES OF AMERICA;
                           and DOES 1-10, individuals,
                      25
                                                   Defendants.
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4851-9694-1972 v1                                                5:18-CV-01125-SP
                                                                     -1-
  ATTO RNEY S AT LAW       05788-0035                                                  [PROPOSED] ORDER RE MSJ
     LOS A NG EL ES
                Case 5:18-cv-01125-SP Document 111-10 Filed 11/12/19 Page 2 of 4 Page ID #:2567



                       1            The Motion for Summary Judgment, or in the Alternative, Motion for Partial
                       2   Summary Judgment of Defendants Campos and Diaz (“Defendants”), brought
                       3   under Federal Rule of Civil Procedure 56, on the Second Amended Complaint of
                       4   Plaintiffs Omar Arnoldo Rivera Martinez, Isaac Antonio Lopez Castillo, Josue
                       5   Vladimir Cortez Diaz, Josue Mateo Lemus Campos, Marvin Josue Grande
                       6   Rodriguez, Alexander Antonio Burgos Mejia, Luis Peña Garcia, and Julio Cesar
                       7   Barahona Cornejo, came on regularly for hearing before the Honorable Magistrate
                       8   Judge Sheri Pym on December 17, 2019.
                       9            The Court having read and duly considered the moving, opposing, and reply
                      10   documents, and having duly considered all evidence and argument presented in
                      11   connection therewith, enters the following order on Defendants Campos and Diaz
                      12   Motion for Summary Judgment as follows:
                      13            1.       Plaintiffs cannot bring Section 1983 claims against Defendants
                      14   Campos and Diaz and their only remedies against Defendants Campos and Diaz are
                      15   state law claims. Russell v. U.S. Dep't of the Army, 191 F.3d 1016, 1019 (9th Cir.
                      16   1999); Minneci v. Pollard, 565 U.S. 118, 131 (2012).
                      17            2.       The undisputed evidence shows Defendants Campos and Diaz did not
                      18   violate Plaintiffs’ constitutional rights (claims five, six, and seven).
                      19            3.        The undisputed evidence shows Defendants Campos and Diaz are not
                      20   liable for the alleged constitutional violations of their subordinates because they did
                      21   not direct the alleged violations, or know of the alleged violations and fail to act to
                      22   prevent them (claims five, six, and seven).
                      23            4.       The undisputed evidence shows Defendants Campos and Diaz did not
                      24   violate Plaintiffs’ rights under state law (claims one, two, four, eight and ten).
                      25            5.       The undisputed evidence shows Defendants Campos and Diaz are not
                      26   liable for the conduct of their subordinates because they did not provide substantial
                      27   assistance or encouragement to their subordinates to engage in actions that would
                      28   violate Plaintiffs’ rights under state law (claims one, two, four, eight and ten).
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4851-9694-1972 v1                                                     5:18-CV-01125-SP
                                                                        -2-
  ATTO RNEY S AT LAW       05788-0035                                                       [PROPOSED] ORDER RE MSJ
     LOS A NG EL ES
                Case 5:18-cv-01125-SP Document 111-10 Filed 11/12/19 Page 3 of 4 Page ID #:2568



                       1            WHEREFORE, GOOD CAUSE HAVING BEEN SHOWN, Defendants
                       2   Diaz and Campos are granted summary judgment in this case and are dismissed
                       3   with prejudice, reasonable costs to be awarded in an amount according to proof.
                       4            IT IS SO ORDERED:
                       5   Dated: _____________           ________________________________
                       6                                       Honorable Sheri Pym
                                                               United States District Court Magistrate Judge
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4851-9694-1972 v1                                                5:18-CV-01125-SP
                                                                  -3-
  ATTO RNEY S AT LAW       05788-0035                                                  [PROPOSED] ORDER RE MSJ
     LOS A NG EL ES
                Case 5:18-cv-01125-SP Document 111-10 Filed 11/12/19 Page 4 of 4 Page ID #:2569



                       1    Respectfully Submitted,
                       2    Susan E. Coleman (SBN 171832)
                            E-mail: scoleman@bwslaw.com
                       3    Carmen M. Aguado (SBN 291941)
                            E-mail: caguado@bwslaw.com
                       4    BURKE, WILLIAMS & SORENSEN, LLP
                            444 South Flower Street, Suite 2400
                       5    Los Angeles, CA 90071-2953
                            Tel: 213.236.0600     Fax: 213.236.2700
                       6
                            Attorneys for Defendants
                       7    THE GEO GROUP, INC., DIAZ, CAMPOS and CITY OF ADELANTO
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4851-9694-1972 v1                                       5:18-CV-01125-SP
                                                              -4-
  ATTO RNEY S AT LAW       05788-0035                                         [PROPOSED] ORDER RE MSJ
     LOS A NG EL ES
